UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2014 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file numbers 000-32141 NUTRA PHARMA CORP. (Name of registrant as specified in its charter) California 91-2021600 (State or Other Jurisdiction of Organization) (IRS Employer Identification Number) 12502 West Atlantic Blvd., Coral Springs, Florida (Address of principal executive offices) (Zip Code) (954) 509-0911 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Securities Exchange Act of 1934 during the preceding 12months (orfor such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (asdefined in Rule12b-2 of the Exchange Act).Yes ¨ No þ The number of shares outstanding of the registrant's common stock, par value $0.001 per share, as of May 20, 2014 there was 1,126,123,114 shares of common stock. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of March 31, 2014 (Unaudited) and December 31, 2013 F-1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 (Unaudited) F-2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 (Unaudited) F-3 Notes to Condensed Consolidated Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures about Market Risk 9 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION 9 Item 1. Legal Proceedings 9 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3.Defaults Upon Senior Securities 12 Item 4. Mine Safety Disclosure 12 Item 5. Other Information 12 Item 6. Exhibits 12 PART I. FINANCIAL INFORMATION Item 1. Financial Statements NUTRA PHARMA CORP. Nutra Pharma Corp. is referred to hereinafter as “we”, “us” or “our” Forward Looking Statements This Quarterly Report on Form 10-Q for the period ending March 31, 2014, contains forward-looking statements that involve risks and uncertainties, as well as assumptions that if they never materialize or prove incorrect, could cause our results to differ materially from those expressed or implied by such forward-looking statements. The words or phrases "would be," "will allow, "intends to," "will likely result," "are expected to," "will continue," "is anticipated," "estimate," "project," or similar expressions are intended to identify "forward-looking statements." We are subject to risks detailed in Item 1(a). All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including: (a) any projections of revenue, gross margin, expenses, earnings or losses from operations, synergies or other financial items; and (b) any statements of the plans, strategies and objectives of management for future operations; and (c) any statement concerning developments, plans, or performance. Unless otherwise required by applicable law, we do not undertake and we specifically disclaim any obligation to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. 1 NUTRA PHARMA CORP. Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Due to officers Derivative warrant liability Other debt Total current liabilities Convertible debts - Total liabilities Commitments and Contingencies (See Note 7) - - Stockholders' deficit: Common stock, $0.001 par value, 2,000,000,000 shares authorized; 1,062,274,057 and 1,004,313,019 shares issued and outstanding at March 31, 2014 and December 31, 2013 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the condensed consolidated financial statements. 2 NUTRA PHARMA CORP. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative - including stock based compensation of $44,552 and $195,327, respectively Total other costs and expenses Net Loss from Operations ) ) Other Expenses Interest expense ) ) Change in fair value of derivatives ) Loss on settlement of debt and accounts payable, net - ) ) Net loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) ` Net loss per share - basic and diluted $ ) $ ) Weighted average number of shares outstanding during the period - basic and diluted See the accompanying notes to the condensed consolidated financial statements. 3 NUTRA PHARMA CORP. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss on settlement of accounts payable - Depreciation and amortization Stock-based compensation Stock issued for loan extension - Change in fair value of derivative ) In-kind contribution of interest - Changes in operating assets and liabilities: Increase in accounts receivables ) ) Increase in prepaid expenses and other assets ) ) Increase in accounts payable Increase in accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: - - Cash flows from financing activities: Common stock sold for cash - Loans from officers Repayment of officers loans ) ) Proceeds from convertible notes Net cash provided by financing activities Net (decrease) increase in cash ) Cash - beginning of period Cash - end of period $ $
